Exhibit 10.43
ILLUMINA, INC.
AMENDED AND RESTATED 2005 STOCK AND INCENTIVE PLAN
     1. Purposes of the Plan. The purposes of this 2005 Stock and Incentive Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Service
Providers, and to promote the success of the Company’s business. Options granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options, as
determined by the Administrator at the time of grant. Stock Awards (including
Stock Grants, Stock Units and Stock Appreciation Rights) and Cash Awards may
also be granted under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:

  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 hereof.     (b)  
“Applicable Laws” means the requirements relating to the administration of stock
option and restricted stock plans, the grant of options and the issuance of
shares under U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any Nasdaq National Market, stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where Options or Awards are granted under the Plan, as
such laws, rules, regulations and requirements shall be in place from time to
time.     (c)   “Award” means an Option, a Stock Award or a Cash Award granted
in accordance with the terms of the Plan.     (d)   “Award Agreement” means a
Stock Award Agreement, Cash Award Agreement and/or Option Agreement, which may
be in written or electronic format, in such form and with such terms and
conditions as may be specified by the Administrator, evidencing the terms and
conditions of an individual Award. Each Award Agreement is subject to the terms
and conditions of the Plan.     (e)   “Board” means the Board of Directors of
the Company.     (f)   “Cash Award” means a bonus opportunity awarded under
Section 15 pursuant to which a Participant may become entitled to receive an
amount based on the satisfaction of such performance criteria as are specified
in the agreement or other documents evidencing the Award (the “Cash Award
Agreement”).     (g)   “Code” means the Internal Revenue Code of 1986, as
amended.     (h)   “Committee” means a committee of Directors appointed by the
Board in accordance with Section 4 hereof.

 



--------------------------------------------------------------------------------



 



  (i)   “Common Stock” means the common stock of the Company.     (j)  
“Company” means Illumina, Inc., a Delaware corporation.     (k)   “Consultant”
means any natural person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity.     (l)   “Corporate
Transaction” means any of the following, unless the Administrator provides
otherwise:

  (i)   any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),  
  (ii)   the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary),     (iii)   the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) the outstanding shares of Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act),     (iv)   a contested election of Directors, as a result of
which or in connection with which the persons who were Directors before such
election or their nominees (the “Incumbent Directors”) cease to constitute a
majority of the Board; provided however that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least fifty percent (50%) of the Incumbent Directors, such new
Director shall be considered as an Incumbent Director, or     (v)   any other
event specified by the Board or a Committee, regardless of whether at the time
an Award is granted or thereafter.

  (m)   “Director” means a member of the Board.     (n)   “Disability” means
total and permanent disability as defined in Section 21 (e)(3) of the Code.    
(o)   “Effective Date” means the date on which the Company’s stockholders
approve the Plan.     (p)   “Employee” means any person, including Officers and
Inside Directors, employed by the Company or any Parent or Subsidiary of the
Company. An Employee shall not be deemed to cease Employee status by reason of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor. For purposes of

 



--------------------------------------------------------------------------------



 



      Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

  (q)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.  
  (r)   “Fair Market Value” means, as of any date, the value of a Share
determined as follows:

  (i)   If the Common Stock is listed on any established stock exchange or
traded on a national market system, including without limitation the Nasdaq
National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market, the
Fair Market Value of a Share shall be the closing selling price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;     (ii)   If the Common
Stock is regularly quoted by a recognized securities dealer but selling prices
are not reported, the Fair Market Value of a Share shall be the mean between the
high bid and low asked prices for the Common Stock on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or     (iii)   In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

  (s)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder and as designated in the applicable Option
Agreement.     (t)   “Inside Director” means a Director who is an Employee.    
(u)   “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option and/or as designated in the applicable Option Agreement.
    (v)   “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option grant. The Notice of Grant
is part of the Option Agreement.     (w)   “Officer” means a person who is an
executive officer of the Company within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



  (x)   “Option” means a stock option granted pursuant to the Plan.     (y)  
“Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.     (z)  
“Optioned Shares” means the Shares subject to an Option.     (aa)   “Optionee”
means the holder of an outstanding Option granted under the Plan. (bb) “Outside
Director” means a Director who is not an Employee.     (cc)   “Parent” means a
“parent corporation,” whether now or hereafter existing, as defined in Section
424(e) of the Code or any successor provision.     (dd)   “Participant” means
any holder of one or more Options, Stock Awards or Cash Awards, or the Shares
issuable or issued upon exercise of such Awards, under the Plan.     (ee)  
“Plan” means this 2005 Stock and Incentive Plan.     (ff)   “Predecessor Plan”
means the Illumina, Inc. 2000 Stock Plan, as amended.     (gg)   “Qualifying
Performance Criteria” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, Parent, Subsidiary or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average stockholders’ equity; (vii) total stockholder
return; (viii) return on capital; (ix) return on assets or net assets; (x)
return on investment; (xi) revenue; (xii) income or net income; (xiii) operating
income or net operating income; (xiv) operating profit or net operating profit;
(xv) operating margin; (xvi) return on operating revenue; (xvii) market share;
(xviii) contract awards or backlog; (xix) overhead or other expense reduction;
(xx) growth in stockholder value relative to the moving average of the S&P 500
Index or a peer group index; (xxi) credit rating; (xxii) strategic plan
development and implementation (including individual performance objectives that
relate to achievement of the Company’s or any business unit’s strategic plan);
(xxiii) improvement in workforce diversity, and (xxiv) any other similar
criteria as may be determined by the Administrator. The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; and (E) any gains or losses
classified as extraordinary or as discontinued operations in the Company’s
financial statements.

 



--------------------------------------------------------------------------------



 



  (hh)   “Rule 16b-3” means Rule 16b-3 of the Exchange Act, as the same may be
amended from time to time, or any successor to Rule 16b-3, as in effect when
discretion is being exercised with respect to the Plan.     (ii)   “Service
Provider” means (i) an individual rendering services to the Company or any
Parent or Subsidiary of the Company in the capacity of an Employee or Consultant
or (ii) an individual serving as a Director.     (jj)   “Share” means a share of
the Common Stock, as adjusted in accordance with Section 17 hereof.     (kk)  
“Stock Appreciation Right” means a right to receive cash and/or Shares based on
a change in the Fair Market Value of a specific number of Shares granted under
Section 14.     (ll)   “Stock Award” means a Stock Grant, a Stock Unit or a
Stock Appreciation Right granted under Sections 13 or 14 below or other similar
awards granted under the Plan (including phantom stock rights).     (mm)  
“Stock Award Agreement” means a written agreement, the form(s) of which shall be
approved from time to time by the Administrator, between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.     (nn)   “Stock Grant” means the award of a certain
number of Shares granted under Section 13 below.     (oo)   “Stock Unit” means a
bookkeeping entry representing an amount equivalent to the Fair Market Value of
one Share, payable in cash, property or Shares. Stock Units represent an
unfunded and unsecured obligation of the Company, except as otherwise explicitly
provided for by the Administrator.     (pp)   “Subsidiary” means a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code, or any successor provision.     (qq)   “Withholding Taxes” means the
federal, state and local income and employment withholding taxes, or any other
taxes required to be withheld, to which the holder of an Award may be subject in
connection with the grant, exercise, or vesting of an Award or the issuance or
transfer of Shares issued or issuable pursuant to an Award.

     3. Stock Subject to the Plan.

  (a)   Subject to the provisions of Section 17 hereof, the maximum aggregate
number of Shares that may be issued and sold under the Plan is 11,542,358
Shares. This maximum number of Shares reserved and available for issuance under
the Stock Plan consists of Shares reserved for issuance under the Predecessor
Plan that as of May 2, 2005 were either (i) available for grant pursuant to
awards that may be made under the Predecessor Plan or (ii) subject to
outstanding options granted under the Predecessor Plan which Shares might be
returned to the Predecessor Plan but such Shares shall become available for
issuance

 



--------------------------------------------------------------------------------



 



      hereunder only if and to the extent the options granted under the
Predecessor Plan to which they are subject terminate or expire or become
unexercisable for any reason without having been exercised in full.

  (b)   An annual increase in the number of Shares reserved for issuance
hereunder shall automatically occur on the first day of each fiscal year of the
Company, beginning with fiscal year 2006 and ending with fiscal year 2010, equal
to the lesser of (i) 1,200,000 Shares (subject to adjustment under Section 17),
(ii) 5% of the outstanding Shares as of the last day of the immediately
preceding fiscal year or (iii) a number of Shares determined by the Board. The
Shares may be authorized, but unissued, or reacquired Shares, including Shares
repurchased by the Company on the open market.     (c)   If an outstanding Award
expires or terminates for any reason prior to exercise in full, or without the
Shares subject thereto having been issued in full, the unpurchased or unissued
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated); provided, however, that
Shares that have actually been issued under the Plan pursuant to an Award shall
not be returned to the Plan and shall not become available for future
distribution under the Plan, except that if unvested Shares are repurchased by
the Company at their original purchase price or otherwise forfeited to the
Company in connection with termination of a Participant’s status as a Service
Provider, such Shares shall become available for future grant under the Plan.
Should the exercise or purchase price of an Award under the Plan be paid with
Shares (including by withholding Shares from the Award) or should Shares
otherwise issuable under the Plan be withheld by the Company in satisfaction of
the Withholding Taxes incurred in connection with the exercise, purchase or
issuance of Shares under an Award, then the number of Shares available for
issuance under the Plan shall be reduced by the gross number of Shares issued in
connection with the Award, and not by the net number of Shares issued to the
holder of such Award.

     4. Administration of the Plan.

  (a)   Procedure.

  (i)   Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.     (ii)  
Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.     (iii)   Rule 16b-3. To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.     (iv)   Other Administration.
Other than as provided above, the Plan shall be administered by (A) the Board,
(B) a Committee, which committee shall be constituted to satisfy Applicable Laws
or (C) subject to the Applicable Laws, one or more officers of the Company to
whom the Board or Committee has delegated the power to grant Awards to persons
eligible to receive Awards under the Plan provided such grantees may not be
officers or Directors.

 



--------------------------------------------------------------------------------



 



  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

     (A) to determine the Fair Market Value of the Common Stock in accordance
with Section 2(r) of the Plan;
     (B) to select the Service Providers to whom Awards may be granted
hereunder;
     (C) to determine the number of Shares or amount of cash to be covered by
each Award granted hereunder;
     (D) to approve forms of Award Agreements for use under the Plan;
     (E) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder, which terms and conditions include,
but are not limited to, the exercise price and/or purchase price (if
applicable), the time or times when Awards may be exercised (which may be based
on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term and any restriction or limitation regarding any
Award or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;
     (F) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
     (G) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
     (H) to modify or amend each Award (subject to Section 19) hereof),
including the discretionary authority to extend the post-termination
exercisability or purchase period of Awards longer than is originally provided
for in the Award Agreement;
     (I) to allow Participants to satisfy Withholding Tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
or settlement of an Award that number of Shares having a Fair Market Value equal
to the minimum amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of
Withholding Tax is to be determined. All elections by a Participant to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

 



--------------------------------------------------------------------------------



 



     (J) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
     (K) to make all other determinations deemed necessary or advisable for
administering the Plan.

  (c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, Cash Awards or
Shares issued under the Plan.

     5. Eligibility. Nonstatutory Stock Options and Stock Awards may be granted
to Service Providers. Incentive Stock Options and Cash Awards may be granted
only to Employees.
     6. Limitations.

  (a)   Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
designation as an Incentive Stock Option, no installment under such an Option
shall qualify for favorable tax treatment as an Incentive Stock Option if (and
to the extent) the aggregate Fair Market Value of the Shares (determined at the
date of grant) for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Shares or other securities for which such Option or
any other Incentive Stock Options granted to Optionee prior to the date of grant
(whether under the Plan or any other plan of the Company or any Parent or
Subsidiary of the Company) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, the Option shall nevertheless become exercisable for the excess
Optioned Shares in such calendar year as a Nonstatutory Stock Option. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.     (b)   Neither the Plan nor
any Award shall confer upon a Participant any right with respect to continuing
the Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.     (c)   The
following limitations shall apply to grants of Options and Stock Awards:

  (i)   No Service Provider shall be granted, in any fiscal year of the Company,
Awards covering more than 500,000 Shares, subject to adjustment as provided in
Section 17 below.     (ii)   However, in connection with his or her commencement
of Service Provider status, an individual may be granted Awards covering up to
an additional 1,000,000 Shares during the fiscal year in which such commencement
occurs, which shall not count against the limit set forth in subsection (i)
above and subject to adjustment as provided in Section 17 below.

 



--------------------------------------------------------------------------------



 



     7. Term of Plan. The Plan shall become effective on the Effective Date.
Unless the Plan is terminated earlier pursuant to Section 19 hereof, the Plan
shall terminate upon the earliest to occur of (a) June 28, 2015, (b) the date on
which all Shares available for issuance under the Plan shall have been issued as
fully vested Shares or (c) the termination of all outstanding Awards in
connection with a dissolution or liquidation pursuant to Section 17(b) hereof or
a Corporate Transaction pursuant to Section 17(c) hereof. Should the Plan
terminate on June 28, 2015, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
applicable Award Agreement.
     8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however that the term shall be no more than ten (10) years
from the date of grant or such shorter term as may be provided in the Option
Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
     9. Option Exercise Price and Consideration.

  (a)   Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

  (i)   In the case of an Incentive Stock Option

     (A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
     (B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

  (ii)   In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

  (b)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions (including any vesting conditions) that must be
satisfied before the Option may be exercised.

  (c)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such consideration may consist entirely of:

  (i)   cash;

 



--------------------------------------------------------------------------------



 



  (ii)   check;     (iii)   other Shares which, in the case of Shares acquired
directly or indirectly from the Company, (A) have been owned by the Optionee for
more than six (6) months on the date of surrender (if it is required to
eliminate or reduce accounting charges incurred by the Company in connection
with the Option, or such other period (if any) required to so eliminate or
reduce such charges), and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;     (iv)   consideration received through a special sale and
remittance procedure pursuant to which the Optionee shall concurrently provide
irrevocable instructions to (A) a Company-designated brokerage firm to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased Shares plus all Withholding
Taxes required to be withheld by the Company by reason of such exercise and
(B) the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale;     (v)   a reduction in the
amount of any Company liability to the Optionee, including any liability
attributable to the Optionee’s participation in any Company-sponsored deferred
compensation program or arrangement;     (vi)   any combination of the foregoing
methods of payment; or     (vii)   such other consideration and method of
payment for the issuance of Optioned Shares as determined by the Administrator
and to the extent permitted by Applicable Laws.

  (d)   No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 17(a) of the Plan), the
exercise price of an Option may not be reduced without stockholder approval.

     10. Exercise of Option.

  (a)   Procedure for Exercise; Rights as a Stockholder.

  (i)   Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise, vesting of Options granted hereunder shall be suspended
during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.     (ii)   An Option shall be deemed exercised when the
Company receives: (A) written or electronic notice of exercise (in accordance
with the Option Agreement) from the person entitled to

 



--------------------------------------------------------------------------------



 



      exercise the Option, and (B) full payment for the Optioned Shares with
respect to which the Option is exercised and (C) satisfaction of any Withholding
Taxes. Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Plan and shall be set forth
in the Option Agreement. Shares issued upon exercise of an Option shall be
issued in the name of the Optionee or, if requested by the Optionee, in the name
of the Optionee and his or her spouse. Until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 17 hereof.    
(iii)   Exercising an Option in any manner shall decrease the number of Optioned
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

  (b)   Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee’s death or Disability,
such Optionee may exercise his or her Option for a period of three (3) months
measured from the date of termination, or such longer period of time as
specified in the Option Agreement, to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to all the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period specified in the Option Agreement, exercise the
Option for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.     (c)   Disability of Optionee. If an
Optionee ceases to be a Service Provider as a result of the Optionee’s
Disability, the Optionee may exercise his or her Option within twelve
(12) months of termination, or such longer period of time as specified in the
Option Agreement, to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). If, on the date of termination, the Optionee is
not vested as to his or her entire Option, the Option shall immediately
terminate as to the Optioned Shares covered by the unvested portion of the
Option, and those Optioned Shares shall revert immediately to the Plan. To the
extent the Optionee does not, within the post-termination time period specified
in the Option Agreement, exercise the Option for the Optioned Shares in which
Optionee is vested at the time of such termination of Service Provider status,
the Option shall terminate with respect to those vested Optioned Shares at the
end of such period, and those Optioned Shares shall revert to the Plan.     (d)
  Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within twelve (12) months following Optionee’s death, or such
longer period of time as specified in the Option Agreement, to the extent that
the Option is vested on the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) by
the Optionee’s designated beneficiary, provided such beneficiary has been
designated prior to Optionee’s death in a form acceptable to the Administrator.
If no such beneficiary has been designated by the Optionee, then such Option may
be exercised by the personal representative of the Optionee’s estate or by the
person(s) to whom the Option is transferred pursuant to the Optionee’s will or
in accordance with the laws of descent and distribution. If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Option

 



--------------------------------------------------------------------------------



 



      shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall immediately
revert to the Plan. To the extent the Option is not, within the post-termination
time period specified in the Option Agreement, exercised for the Optioned Shares
in which Optionee is vested at the time of such termination of Service Provider
status, the Option shall terminate with respect to those vested Optioned Shares,
and those Optioned Shares shall revert to the Plan.

     11. Formula Option Grants to Outside Directors. Outside Directors shall
automatically be granted Options in accordance with the following provisions:

  (a)   All Options granted pursuant to this Section shall be Nonstatutory Stock
Options and, except as otherwise provided in this Section 11, shall be subject
to the other terms and conditions of the Plan.     (b)   Each individual who
becomes an Outside Director after the Effective Date shall be automatically
granted an Option to purchase 20,000 Shares subject to adjustment as set forth
in Section 17(a) below (the “First Option”) on the date such individual is
elected as a Director, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy; provided, however, that
an Inside Director who ceases to be an Inside Director but who remains a
Director shall not receive a First Option.     (c)   On each annual stockholder
meeting commencing with the Effective Date, each Outside Director who continues
to serve in such capacity immediately after such annual stockholder meeting
shall be automatically granted an Option to purchase 7,500 Shares and 1,000
Stock Units subject to adjustment as set forth in Section 17(a) below (a
“Subsequent Option”); provided that the Outside Director has served on the Board
for at least six calendar months prior to the date of such annual stockholder
meeting.     (d)   The terms of a First Option or a Subsequent Option granted
pursuant to this Section shall be as follows:

  (i)   The term of the Option shall be ten (10) years measured from the date of
grant.     (ii)   The Option shall be exercisable only during the time that the
Outside Director remains a Director and, with respect to Optioned Shares vested
on the last day of service as a Director for the six (6) month period following
the date of the Optionee’s cessation of service as a Director, provided,
however, that the Option cannot be exercised after the expiration of the term of
the Option. If, at the time of Optionee’s cessation of service as a Director,
the Optionee is not vested as to his or her entire Option, the Option shall
immediately terminate as to the Optioned Shares covered by the unvested portion
of the Option, and those Optioned Shares shall immediately revert to the Plan.
To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
the Optionee is vested at the time of his or her cessation of Director status,
the Option shall terminate with respect to those vested Optioned Shares, and
those Optioned Shares shall revert to the Plan.     (iii)   The exercise price
per Share shall be 100% of the Fair Market Value per Share on the date of grant
of the Option.

 



--------------------------------------------------------------------------------



 



  (iv)   The First Option shall vest and become exercisable as to 33% of the
Optioned Shares on each of the first three anniversaries of its date of grant,
provided that the Optionee continues to serve as a Director on such dates.    
(v)   The Subsequent Option shall vest and become exercisable as to 100% of the
Optioned Shares on the earlier of (i) the one year anniversary of the date of
grant of the Option and (ii) the date immediately preceding the date of the
annual meeting of the Company’s stockholders for the year following the year of
grant of the Option, provided that the Optionee continues to serve as a Director
on such date.     (vi)   If an Outside Director dies or ceases to serve as a
Director as a result of the Outside Director’s Disability while holding any
outstanding Option under this Section 11, then that Option may be exercised
within six (6) months following his or her death or termination, or such longer
period of time as specified in the Option Agreement, to the extent that the
Option is vested on the date of death or termination (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement)
by the Outside Director or the Outside Director’s designated beneficiary,
provided such beneficiary has been designated prior to his or her death in a
form acceptable to the Administrator. If no such beneficiary has been designated
by the Outside Director, then such Option may be exercised by the personal
representative of his or her estate or by the person(s) to whom the Option is
transferred pursuant to his or her will or in accordance with the laws of
descent and distribution. If, at the time of death or termination as a result of
Disability, the Outside Director is not vested as to his or her entire Option,
the Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall immediately
revert to the Plan. To the extent the Option is not, within the post-termination
time period specified in the Option Agreement, exercised for the Optioned Shares
in which the Outside Director is vested at the time of death or termination as a
result of Disability, the Option shall terminate with respect to those vested
Optioned Shares, and those Optioned Shares shall revert to the Plan.     (vii)  
In the event of a Corporate Transaction, all Options granted pursuant to this
Section II shall be subject to the terms and conditions of Section 17(c);
provided that in the event that the successor corporation does not assume or
substitute for each First Option and Subsequent Option, the Optionee shall fully
vest in and have the right to exercise the Option as to all of the Optioned
Shares, including Shares as to which it would not otherwise be vested or
exercisable.

  (e)   The Board shall have sole and exclusive authority to establish,
maintain, amend, suspend, and terminate any program by which Outside Directors
are automatically granted Nonstatutory Stock Options pursuant to this
Section 11.

     12. Limited Transferability of Options. An Option generally may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee; provided
however that Nonstatutory Stock Options may be transferred by instrument to an
inter vivos or testamentary trust in which the Nonstatutory Stock Options are to
be passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to “Immediate Family Members” (as defined
below) of the Optionee. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than fifty percent of the

 



--------------------------------------------------------------------------------



 



voting interests. The Optionee may designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding Options, and those
Options shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
those Options. Such beneficiary or beneficiaries shall take the transferred
Options subject to all the terms and conditions of the applicable agreement
evidencing each such transferred Option, including (without limitation) the
limited time period during which the Option may be exercised following the
Optionee’s death.
     13. Stock Grants and Stock Unit Awards. Each Stock Award Agreement
reflecting the issuance of a Stock Grant or Stock Unit shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:

  (a)   Consideration. A Stock Grant or Stock Unit may be awarded in
consideration for such property or services as is permitted under Applicable
Law, including for past services actually rendered to the Company or a
Subsidiary for its benefit.     (b)   Vesting. Shares of Common Stock awarded
under an agreement reflecting a Stock Grant and a Stock Unit award may, but need
not, be subject to a share repurchase option, forfeiture restriction or other
conditions in favor of the Company in accordance with a vesting or lapse
schedule to be determined by the Administrator.     (c)   Termination of
Participant’s Relationship as a Service Provider. In the event a Participant’s
relationship as a Service Provider terminates, the Company may reacquire any or
all of the Shares held by the Participant which have not vested or which are
otherwise subject to forfeiture or other conditions as of the date of
termination under the terms of the agreement.     (d)   Transferability. Except
as determined by the Board, no rights to acquire Shares under a Stock Grant or a
Stock Unit shall be assignable or otherwise transferable by the Participant
except by will or by the laws of descent and distribution.

     14. Stock Appreciation Rights.

  (a)   General. Stock Appreciation Rights may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan. The
Administrator may grant Stock Appreciation Rights to eligible Participants
subject to terms and conditions not inconsistent with this Plan and determined
by the Administrator. The specific terms and conditions applicable to the
Participant shall be provided for in the Stock Award Agreement. Stock
Appreciation Rights shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Stock Award Agreement.     (b)   Exercise
of Stock Appreciation Right. Upon the exercise of a Stock Appreciation Right, in
whole or in part, the Participant shall be entitled to a payment in an amount
equal to the excess of the Fair Market Value on the date of exercise of a fixed
number of Shares covered by the exercised portion of the Stock Appreciation
Right, over the Fair Market Value on the grant date of the Shares covered by the
exercised portion of the Stock Appreciation Right (or such other amount
calculated with respect to Shares subject to the award as the Administrator may
determine). The amount due to the Participant upon the exercise of a

 



--------------------------------------------------------------------------------



 



      Stock Appreciation Right shall be paid in such form of consideration as
determined by the Administrator and may be in cash, Shares or a combination
thereof, over the period or periods specified in the Stock Award Agreement. A
Stock Award Agreement may place limits on the amount that may be paid over any
specified period or periods upon the exercise of a Stock Appreciation Right, on
an aggregate basis or as to any Participant. A Stock Appreciation Right shall be
considered exercised when the Company receives written notice of exercise in
accordance with the terms of the Stock Award Agreement from the person entitled
to exercise the Stock Appreciation Right.

  (c)   Transferability. Except as determined by the Board, no Stock
Appreciation Rights shall be assignable or otherwise transferable by the
Participant except by will or by the laws of descent and distribution.

     15. Cash Awards. Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one (1) year.

  (a)   Cash Award. Each Cash Award shall contain provisions regarding (i) the
target and maximum amount payable to the Participant as a Cash Award, (ii) the
Qualifying Performance Criteria and level of achievement versus these criteria
which shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Cash Award prior to actual payment,
(vi) forfeiture provisions, and (vii) such further terms and conditions
(including, without limitation, the effect that a termination as a Service
Provider shall have on any Cash Award) in each case not inconsistent with the
Plan, as may be determined from time to time by the Administrator. The maximum
amount payable as a Cash Award may be a multiple of the target amount payable,
but the maximum amount payable pursuant to that portion of a Cash Award granted
under this Plan for any fiscal year to any Participant shall not exceed U.S.
$1,000,000.     (b)   Performance Criteria. The Administrator shall establish
the Qualifying Performance Criteria and level of achievement versus these
criteria which shall determine the target and the minimum and maximum amount
payable under a Cash Award. The Administrator may specify the percentage of the
target Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than 90 days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time (or in such other manner that complies with Section 162(m)).    
(c)   Timing and Form of Payment. The Administrator shall determine the timing
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify and Applicable Laws,
may permit a Participant to elect for the payment of any Cash Award to be
deferred to a specified date or event. The Administrator may specify the form of
payment of Cash Awards, which may be cash or other property, or may provide for
a Participant to have the option for his or her Cash Award, or such portion
thereof as the Administrator may specify, to be paid in whole or in part in cash
or other property. Cash Awards shall be structured to comply with the
“short-term deferral” rules of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



     16. Section 162(m) Compliance. Any Stock Award (other than an Option or any
other Stock Award having a purchase price equal to 100% of the Fair Market Value
on the date such award is made) or Cash Award that is intended as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
must vest or become exercisable or payable contingent on the achievement of one
or more Qualifying Performance Criteria. Notwithstanding anything to the
contrary herein, the Committee shall have the discretion to determine the time
and manner of compliance with Section 162 (m) of the Code as required under
applicable regulations and to conform the procedures related to the Award to the
requirements of Section 162(m) and may in its discretion reduce the number of
Shares granted or amount of cash or other property to which a Participant may
otherwise have been entitled with respect to an Award designed to qualify as
performance-based compensation under Section 162(m).
     17. Adjustments Upon Changes in Capitalization, Dissolution or Corporate
Transaction.

  (a)   Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number of Shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Award, (ii) the number of Shares that may be added annually to the Plan pursuant
to Section 3(b)(i) hereof, (iii) the number of Optioned Shares granted under
First Options and Subsequent Options under Section 11 hereof, (iv) the maximum
numbers of Shares that may be granted under Awards to any Service Provider
within any fiscal year as set forth in Section 6(c) and (v) the number of Shares
as well as the price per Share subject to each outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares.     (b)   Dissolution or Liquidation.
In the event of the proposed dissolution or liquidation of the Company, the
Administrator shall notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. The Administrator in its discretion
may (but need not) provide for a Participant to have the right to exercise his
or her Option or Stock Award until ten (10) days prior to such transaction as to
all of the Shares covered thereby, including Shares as to which the Option or
Stock Award would not otherwise be exercisable. In addition, the Administrator
may (but need not) provide that any Company repurchase option applicable to any
unvested Shares purchased upon exercise of an Option or issued under a Stock
Award shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
prior to the consummation of such proposed action.     (c)   Corporate
Transaction.

  (i)   In the event of a Corporate Transaction, as determined by the Board or a
Committee, the Board or Committee may, in its discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Options and terminate any restrictions on Cash
Awards or Stock Awards; and/or (iii) provide for termination of Awards as a
result of the Corporate Transaction on such terms and conditions as it deems
appropriate, including providing for the cancellation of Awards for a cash
payment to the Participant. For the

 



--------------------------------------------------------------------------------



 



      purposes of this paragraph, the Award shall be considered assumed if,
following the Corporate Transaction, the Award confers the right to purchase or
receive, for each Share or amount of cash covered by the Award immediately prior
to the Corporate Transaction, the consideration (whether stock, cash, or other
securities or property) received in the Corporate Transaction by holders of
Common Stock for each Share held on the effective date of the Corporate
Transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Corporate
Transaction is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award, for
each Share covered by the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Shares in the Corporate Transaction.

  (ii)   Each Option or Stock Award which is assumed pursuant to this Section
17(c) shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Participant in consummation of such Corporate Transaction
had the Option or Stock Award been exercised immediately prior to such Corporate
Transaction. Appropriate adjustments to reflect such Corporate Transaction shall
also be made to (A) the exercise or purchase price payable per share under each
outstanding Option or Stock Award, provided the aggregate exercise or purchase
price payable for such securities shall remain the same, (B) the maximum number
and/or class of securities available for issuance over the remaining term of the
Plan, (C) the maximum number and/or class of securities for which any one person
may be granted Options or Stock Awards under the Plan per year, (D) the maximum
number and/or class of securities by which the share reserve is to increase
automatically each year and (E) the number and/or class of securities subject to
the Options granted under Section 11.     (iii)   Notwithstanding the foregoing,
as may be determined by the Administrator, any such adjustment shall not
(i) cause an Award which is exempt from Section 409A of the Code to become
subject to Section 409A of the Code or (ii) cause an Award subject to
Section 409A of the Code not to comply with the requirements of Section 409A of
the Code.

     18. Date of Grant. The date of grant of a First Option or Subsequent Option
shall be the date on which it was automatically granted pursuant to Section 11
hereof. The date of grant of any other Award shall be, for all purposes, the
date on which the Administrator grants such Award. Notice of the grant shall be
provided to each Participant within a reasonable time after the date of such
grant.
     19. Amendment and Termination of the Plan. The Board may at any time amend,
alter, suspend or terminate the Plan. However, the Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws. In addition, no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
In addition, unless approved by the stockholders of the Company, no amendment
shall be made that would result in a repricing of Options by (x) reducing the
exercise price of outstanding Options or (y) canceling an outstanding Option
held by a Participant and re-granting to the Participant a new Option with a
lower exercise price, in either case other than in connection with a change in
the Company’s capitalization pursuant to Section 17(a) of the Plan.

 



--------------------------------------------------------------------------------



 



     20. Conditions Upon Issuance of Shares.

  (a)   Awards shall not be granted and Shares shall not be issued pursuant to
the exercise of an Award unless the grant of the Award, the exercise or
settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.     (b)   No Shares or
other assets shall be issued or delivered under the Plan unless and until there
shall have been compliance with all applicable requirements of Federal and state
securities laws, including the filing and effectiveness of the Form S-8
registration statement for the Shares, and all applicable listing requirements
of any stock exchange (or the Nasdaq National Market, if applicable) on which
Common Stock is then listed for trading.

     21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction (including under
Section 20), which authority is deemed by the Company’s counsel to be necessary
to the lawful grant of Awards and issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to grant
such Awards or issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     22. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     23. Stockholder Approval. If required by Applicable Laws, continuance of
the Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months after the date the Plan is adopted or after any amendment
requiring stockholder approval is made. Such stockholder approval shall be
obtained in the manner and to the degree required under Applicable Laws.

 